Exhibit 99.1 For Immediate Release Pinnacle Airlines Corp. Announces Repayment of Remaining 3.25% Senior Convertible Notes due 2025 MEMPHIS, TENN. (February 16, 2010) – Pinnacle Airlines Corp. (NASDAQ: PNCL) (the “Company”) announced today that substantially all of the holders of its remaining $31 million par amount of 3.25% Senior Convertible Notes due 2025 (the “Notes”) elected to require the Company to repurchase the Notes at the par amount plus accrued interest.Holders of the Notes had an option to require the Company to purchase the Notes on February 15, 2010 by giving notice on or prior to February 12.Because February 15, 2010 was a banking holiday, the Company will repurchase substantially all of the Notes on February 16, 2010.After repayment of the Notes, the Company’s balance of unrestricted cash and cash equivalents well exceeds the minimum liquidity requirements contained in some of its financing obligations, and the Company remains in full compliance with all of its existing debt obligations. About Pinnacle Airlines Corp. Pinnacle Airlines Corp. (NASDAQ: PNCL), an airline holding company, is the parent company of Pinnacle Airlines, Inc. and Colgan Air, Inc.Pinnacle Airlines, Inc. operates a fleet of 140 regional jets under Delta brands in the United States, Canada, the Bahamas, Mexico, U.S. Virgin Islands, and Turks and Caicos Islands.Colgan Air, Inc. operates a fleet of 48 regional turboprops as Continental Connection, United Express and US Airways
